IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BARBARA A. TRIEBEL,                         :   No. 382 MAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
BERKS COUNTY TAX CLAIM BUREAU               :
AND CHAD G. HURST,                          :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.